Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 1 of 37 PageID #: 445




                                  Exhibit E.
                           Deposition of Jim DeFea
      Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 2 of 37 PageID #: 446



·1· · · · · · · · · IN UNITED STATES DISTRICT COURT
· · · · · · · · · · · · DISTRICT OF SOUTH DAKOTA
·2· · · · · · · · · · · · · WESTERN DIVISION

·3

·4· ·Patricia Gregerson,· · · · · · · · · · · · Civ. 18-5044-JLV

·5· · · · · · · · · · ·Plaintiff,

·6· · · · -vs-

·7· ·Farm Bureau Property and
· · ·Casualty Insurance Company,
·8
· · · · · · · · · · · ·Defendant.
·9

10· ·* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

11
· · · · · · · · · · · ·D E P O S I T I O N· O F
12
· · · · · · · · · · · · · · · ·Jim DeFea
13

14· ·* * * * * * * * * * * * * * * * * * * * * * * * * * * * * *

15
· ·   ·APPEARANCES:· · ·Mr. Daniel K. Brendtro
16·   · · · · · · · · · Mr. Robert D. Trzynka
· ·   · · · · · · · · · Brendtro Law Firm
17·   · · · · · · · · · Sioux Falls, South Dakota

18· · · · · · · · · · Attorneys for the Plaintiff.

19
· ·   · · · · · · · · · Mr. Mark J. Arndt
20·   · · · · · · · · · Evans, Haigh & Hinton
· ·   · · · · · · · · · Sioux Falls, South Dakota
21
· ·   · · · · · · · · · Attorney for the Defendant.
22

23

24

25
     Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 3 of 37 PageID #: 447
                                                                                 2· ·

·1· · · · · · · · · · · ·INDEX OF EXAMINATIONS

·2· ·By Mr. Brendtro:· · · · · · · · · · · · · · · · · · · Page                       4

·3· · · · · · · · · · · · ·INDEX OF EXHIBITS

·4· ·NUMBER· DESCRIPTION· · · · · · · · · · · · · · · · REFERENCED

·5· · · 1· · Insurance policy· · · · · · · · · · · · · · · 9, 11

·6· · · 2· · Claims file· · · · · · · · · · · · · · · · · ·8, 10

·7· · · 3· · 12/29/16 Fritz letter to Holloway re· · · · · 5
· · · · · · ·coverage
·8

·9

10
· · · · · · · · · · · · · ·* * * * * * * * *
11

12

13

14· · (Original transcript and exhibits provided to Mr. Brendtro.)

15

16

17

18

19

20

21

22

23

24

25


                              DAKOTAH REPORTING AGENCY
                                    605-338-8898                                          YVer1f
     Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 4 of 37 PageID #: 448
                                                                                 3· ·

·1· · · · · · · · · S T I P U L A T I O N

·2· · · · It is hereby stipulated and agreed, by and between

·3· ·the above-named parties through their attorneys of

·4· ·record, whose appearances have been hereinabove noted,

·5· ·that the deposition of Jim DeFea may be taken at this

·6· ·time and place, that is, at the offices of Evans, Haigh &

·7· ·Hinton, Sioux Falls, South Dakota, on the 11th day of

·8· ·June, 2019, commencing at the hour of 3:30 p.m.; said

·9· ·deposition taken before Kerry Lange, FAPR, RMR, a Notary

10· ·Public within and for the State of South Dakota; said

11· ·deposition taken for the purpose of discovery or for use

12· ·at trial or for each of said purposes, and said

13· ·deposition is taken in accordance with the applicable

14· ·Rules of Civil Procedure as if taken pursuant to written

15· ·notice.· Objections, except as to the form of the

16· ·question, are reserved until the time of trial.· Insofar

17· ·as counsel are concerned, the reading and signing of the

18· ·transcript by the witness are waived.

19

20
· · · · · · · · · · ·* * * * * * * * * *
21

22

23· · · · · · · · · · · · JIM DEFEA,

24· ·called as a witness, having been first duly sworn,

25· ·testified as follows:


                              DAKOTAH REPORTING AGENCY
                                    605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 5 of 37 PageID #: 449
                                                                               4· ·

·1· · · ·EXAMINATION BY MR. BRENDTRO:
·2· ·Q· ·Go ahead and state your name.
·3· ·A· ·Jim DeFea.
·4· ·Q· ·Jim, have you had your deposition taken before?
·5· ·A· ·Yes, I have.
·6· ·Q· ·How many times?· Hang on.
·7· ·A· ·Oh --
·8· · · · · ·MR. BRENDTRO:· I'm going -- we've started the
·9· · · ·deposition.· I'm going to just reask those questions for
10· · · ·the video, if that is all right with you, Mark.
11· · · · · ·MR. ARNDT:· Sure.
12· ·Q· ·Go ahead and state your name.
13· ·A· ·Jim DeFea.
14· ·Q· ·Jim, have you had your deposition taken before?
15· ·A· ·Yes, I have.
16· ·Q· ·How many times?
17· ·A· ·Five or six.
18· ·Q· ·Was it in the context of insurance disputes?
19· ·A· ·Yes, it was.
20· ·Q· ·Were any of those insurance disputes involving claims of
21· · · ·bad faith or claims of malpractice?
22· ·A· ·Yes, they were.
23· ·Q· ·Would that be all of them or just some of them?
24· ·A· ·I know two of them for sure.· I can't remember for sure
25· · · ·about the others.· I'm sorry.

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 6 of 37 PageID #: 450
                                                                               5· ·

·1· ·Q· ·I'll have you take a look at Exhibit 3.· Were you
·2· · · ·involved in the hiring of Tom Fritz?
·3· ·A· ·Yes.
·4· ·Q· ·Was it your decision or someone else's decision?
·5· ·A· ·It was a joint decision.
·6· ·Q· ·What was the purpose of hiring Mr. Fritz?
·7· ·A· ·To facilitate discussions with Mr. Holloway.
·8· ·Q· ·Was his job to convey the position of Farm Bureau to
·9· · · ·Mr. Holloway?
10· ·A· ·Yes.
11· ·Q· ·Was Mr. Fritz hired to evaluate and give advice about the
12· · · ·claim itself?
13· ·A· ·Yes.
14· ·Q· ·Are you familiar with the letter then that he sent on
15· · · ·December 29th of 2016 to Mr. Holloway?
16· ·A· ·Yes.
17· ·Q· ·Mr. Holloway was the Gregersons' attorney?
18· ·A· ·Yes.
19· ·Q· ·In that letter, Mr. Fritz states that Farm Bureau has
20· · · ·concluded its investigation.· Do you see that?
21· ·A· ·Yes.
22· ·Q· ·Would that be an accurate statement as of December 19 --
23· · · ·or sorry, as of December 29th, 2016?
24· ·A· ·Yes.
25· ·Q· ·And the conclusion from its investigation is that Karl

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 7 of 37 PageID #: 451
                                                                               6· ·

·1· · · ·Knutson converted the Gregersons' cattle?
·2· ·A· ·It doesn't say that.
·3· ·Q· ·Would that be an accurate statement of what the
·4· · · ·conclusion was?
·5· ·A· ·Yes.
·6· ·Q· ·Do you know upon what date Farm Bureau made that
·7· · · ·conclusion?
·8· ·A· ·I don't know the specific date.· It would have been
·9· · · ·before this letter.
10· ·Q· ·Would it have been while Leonard Gregerson was still
11· · · ·alive?
12· ·A· ·I'm not sure when Mr. Gregerson passed away.
13· ·Q· ·Would it have been -- would that have been -- strike
14· · · ·that.· Would the conclusion that Karl Knutson converted
15· · · ·Gregersons' cattle been Farm Bureau's position as of the
16· · · ·time that you and Leonard spoke on the phone in February
17· · · ·of 2015?
18· ·A· ·Yes.
19· ·Q· ·And so Farm Bureau had concluded its investigation into
20· · · ·the facts long before this letter, is that accurate?
21· ·A· ·Yes.
22· ·Q· ·The second part of Mr. Fritz's letter says that Farm
23· · · ·Bureau has made the determination that there is coverage
24· · · ·under the policy.· Do you see that?
25· ·A· ·I see that.

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 8 of 37 PageID #: 452
                                                                               7· ·

·1· ·Q· ·Is that an accurate statement?
·2· ·A· ·Yes and no.· We still to this day maintain our position
·3· · · ·of -- regarding the coverage and the exclusions that were
·4· · · ·applicable.
·5· ·Q· ·That was the conversion exclusion?
·6· ·A· ·Yes, sir.
·7· ·Q· ·How is it that Mr. Fritz came to write a letter then that
·8· · · ·says there is coverage?
·9· · · · · ·MR. ARNDT:· Well, I'll object to the extent that it
10· · · ·calls for speculation if you're asking about Attorney
11· · · ·Fritz's mindset.
12· ·A· ·I'm not sure what Tom's intent was by choosing this
13· · · ·verbiage.· It wasn't our decision that the coverage
14· · · ·exclusions were not in place as they had been.· I don't
15· · · ·know what Tom's intent was by choosing these words.
16· ·Q· ·Did you review this letter around the time of
17· · · ·December 29th, 2016 after he sent it?
18· ·A· ·After he sent it, yes.
19· ·Q· ·Did you talk to him about the language of his letter
20· · · ·after he sent it?
21· ·A· ·I did not.
22· ·Q· ·And so you did not challenge his statement that Farm
23· · · ·Bureau made the determination that there was coverage
24· · · ·under the policy?
25· ·A· ·I did not.

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 9 of 37 PageID #: 453
                                                                               8· ·

·1· ·Q· ·Do you know if anybody from Farm Bureau challenged
·2· · · ·Mr. Fritz's conclusion?
·3· ·A· ·I know that everyone at Farm Bureau had the same opinion
·4· · · ·about coverage as I had.
·5· ·Q· ·That the conversion exclusion applied?
·6· ·A· ·Yes.
·7· ·Q· ·And the conversion exclusion is something that -- well,
·8· · · ·is the exclusion that you're relying upon when you sent
·9· · · ·Leonard and Patty Gregerson a letter in February of 2015?
10· ·A· ·That exclusion and others.
11· ·Q· ·If you turn to Exhibit 2, Page 286.· Is that the letter
12· · · ·that you wrote to Leonard and Patty denying coverage for
13· · · ·their cattle loss?
14· ·A· ·Yes, it is.
15· ·Q· ·Where does it say that you're relying upon the conversion
16· · · ·exclusion?
17· ·A· ·I believe we would have intended it to be part of -- on
18· · · ·Page 7, Paragraph 2, "Additional Exclusions Applicable to
19· · · ·Animals, Number 5, Infidelity of your employees or other
20· · · ·persons to whom your animals are entrusted."
21· ·Q· ·And also Number 6?
22· ·A· ·We would have relied upon that as well; "Escape
23· · · ·mysterious disappearance, wrongful conversion, or
24· · · ·embezzlement."
25· ·Q· ·And this wasn't a mysterious disappearance, though.· We

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                        YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 10 of 37 PageID #: 454
                                                                                9· ·

·1· · · ·had evidence of conversion, right?
·2· ·A· ·The animals were never found, so any one of the items
·3· · · ·listed on 4, 5 or 6 or 7 would have triggered the
·4· · · ·coverage consideration.
·5· ·Q· ·And does the letter say where in the policy we can find
·6· · · ·those?
·7· ·A· ·I'm not sure.· It references the scheduled personal
·8· · · ·property module back on Page FB0290.· And then we would
·9· · · ·have provided a full copy of the policy for that module
10· · · ·when we received it.
11· ·Q· ·Okay.· And that property module has a code on it,
12· · · ·PKSD.MSCHP.0508?
13· ·A· ·That's correct.
14· ·Q· ·And that refers to a policy module in the Gregerson
15· · · ·policy?
16· ·A· ·Yes, sir.
17· ·Q· ·Let's turn to that module in Exhibit 1 of Gregersons'
18· · · ·policy.· First, do you agree that is a certified copy of
19· · · ·the Gregerson policy?
20· ·A· ·Yes, it.
21· ·Q· ·And you turn to the second page.· Do you agree that it
22· · · ·was the policy that was in force at the time of the loss?
23· ·A· ·Yes, it is.
24· ·Q· ·Okay.· And then can you then turn to that module that you
25· · · ·referenced, PKSD.MSCHP.0508 which I think you called the

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 11 of 37 PageID #: 455
                                                                               10· ·

·1· · · ·schedule of personal property module.
·2· ·A· ·It might take me a few minutes to find that.· I'm not
·3· · · ·sure what order this is in.· (Reviewing.)· Looks like it
·4· · · ·starts on Page 173.
·5· ·Q· ·And so if I'm on Page 173 of the policy, you're saying
·6· · · ·that is module PKSD.MSCHP.0508?
·7· ·A· ·I'm showing PKSD.SPROP.508.
·8· ·Q· ·So that's -- that's different then, right?
·9· ·A· ·Property section.· (Reviewing.)· Oh, I'm sorry.· PK --
10· · · ·PKSD.MFRPP.508.
11· ·Q· ·On Page 5 of your letter you described it as
12· · · ·PKSD.MSCHP.0508?· Your letter was Page 290 of Exhibit 2.
13· ·A· ·That's for the scheduled, and the farm/ranch personal
14· · · ·property would be the PKSD.MFRP.508 -- 0508.· I'm sorry.
15· ·Q· ·Okay.· And so are you telling me then that those
16· · · ·exclusions listed on Page 292 of your letter are not from
17· · · ·PKSD.MSCHP.0508?
18· ·A· ·(Reviewing.)· PKSD.SPROP.0508 on Page FB288 discusses the
19· · · ·named causes of loss, with reference on Page FB0289 to
20· · · ·"10.· Theft.· We cover direct physical loss to or of
21· · · ·covered property caused by theft or attempted theft.
22· · · ·There is no coverage for g., loss of farm/ranch personal
23· · · ·property or business personal property by losing,
24· · · ·misplacing, mysterious disappearance or where the only
25· · · ·evidence of a shortage is disclosed upon taking an

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 12 of 37 PageID #: 456
                                                                               11· ·

·1· · · ·inventory."
·2· ·Q· ·We were talking, though, about a conversion exclusion on
·3· · · ·Page 292.
·4· ·A· ·PKSD.MSCHP.0508.
·5· ·Q· ·Would it help you to look at the list of policy forms and
·6· · · ·endorsements?
·7· ·A· ·No.· I'm looking for the form in with the policy material
·8· · · ·here.· (Reviewing.)· I'm not seeing that form here unless
·9· · · ·it's -- I'm missing it.
10· ·Q· ·Can you turn to Page 74 of Exhibit 1.
11· ·A· ·Yes.
12· ·Q· ·Is there a listing of policy forms and endorsements?
13· ·A· ·Yes, there is.
14· ·Q· ·And do you see PKSD.MSCHP.0508 listed on the Gregersons'
15· · · ·policy forms and endorsements?
16· ·A· ·I do not.
17· ·Q· ·That would not be part of the policy, would it?
18· ·A· ·That would be correct.
19· ·Q· ·But nonetheless in your letter you quoted extensively
20· · · ·from that, including on Pages 5, 6 and 7.· Correct?
21· ·A· ·Correct.
22· ·Q· ·And in so doing, you misrepresented the policy provisions
23· · · ·to the Gregersons?
24· ·A· ·My only explanation is a typo.
25· ·Q· ·A typo that --

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 13 of 37 PageID #: 457
                                                                               12· ·

·1· ·A· ·Of the form referenced.
·2· ·Q· ·So it's your testimony then that that exclusion on Page 7
·3· · · ·of your letter appears somewhere in the policy, meaning
·4· · · ·the conversion exclusion?
·5· ·A· ·The conversion exclusion would apply to scheduled
·6· · · ·property.
·7· ·Q· ·My question, though, is it your testimony that there is a
·8· · · ·conversion exclusion for scheduled property that exists
·9· · · ·in this policy?
10· ·A· ·Yes.
11· ·Q· ·Where is it?
12· ·A· ·In the pol -- oh, in the Gregersons' policy, they did --
13· · · ·no, they did not have any animal specifically scheduled.
14· · · ·Their animals were scheduled by class, so the coverage
15· · · ·would be different.
16· ·Q· ·So these exclusions and all this policy languaged listed
17· · · ·on Pages 5, 6 and 7 isn't in the policy?
18· ·A· ·That form is not attached to their policy, no.
19· ·Q· ·It's not included in their policy, is it?
20· ·A· ·Correct.
21· ·Q· ·And so it would be improper to apply exclusions to the
22· · · ·Gregersons' claim that aren't part of the policy, right?
23· ·A· ·That's correct.
24· ·Q· ·It would be improper to misrepresent policy provisions to
25· · · ·the Gregersons that aren't in their policy, is that

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 14 of 37 PageID #: 458
                                                                               13· ·

·1· · · ·correct?
·2· ·A· ·That's correct.
·3· ·Q· ·It would not be fair to the Gregersons for that to
·4· · · ·happen, would it?
·5· ·A· ·That would be correct.
·6· ·Q· ·Mr. DeFea, how long have you worked at Farm Bureau?
·7· ·A· ·Twenty-five years.
·8· ·Q· ·Did you have a job prior to Farm Bureau working in
·9· · · ·insurance?
10· ·A· ·I worked for ten years for Colonial Nationwide and I
11· · · ·worked three years for American Family.
12· ·Q· ·When you started at Farm Bureau, what was -- what was
13· · · ·your position or your job duties?
14· ·A· ·Senior claims rep, field, multi-line.
15· ·Q· ·How long were you in that position?
16· ·A· ·From '93 until '98.
17· ·Q· ·As a senior claims staffer, what did you do?
18· ·A· ·Multi-line claims, property and casualty.
19· ·Q· ·Did some of those involve livestock?
20· ·A· ·Yes, they did.
21· ·Q· ·As part of that function in the company, did you -- were
22· · · ·you trained about Farm Bureau's practices?
23· ·A· ·Yes, I was.
24· ·Q· ·Farm Bureau taught you how to read a policy?
25· ·A· ·Yes, they did.

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 15 of 37 PageID #: 459
                                                                               14· ·

·1· ·Q· ·Taught you where to go look for a policy?
·2· ·A· ·Yes, they did.
·3· ·Q· ·Taught you how to apply facts to the policy provisions?
·4· ·A· ·Yes, they did.
·5· ·Q· ·After 1998, what was your role at Farm Bureau?
·6· ·A· ·I was with the Iowa Farm Bureau as a bodily injury
·7· · · ·specialist.· I'm not sure about the exact title.
·8· ·Q· ·Car crash cases?
·9· ·A· ·Yeah.
10· ·Q· ·How long was --
11· ·A· ·Yes.
12· ·Q· ·-- your position with --
13· ·A· ·I was in Iowa for two years.
14· ·Q· ·After that?
15· ·A· ·I moved back to South Dakota.
16· ·Q· ·What was your function then in South Dakota?
17· ·A· ·I actually worked for the Minnesota Farm Bureau as a
18· · · ·senior field claim rep.
19· ·Q· ·How long did you have that role?
20· ·A· ·Ten years.
21· ·Q· ·And your role after that?
22· ·A· ·I was the South Dakota business center claim consultant.
23· ·Q· ·Tell me what you do in that role.
24· ·A· ·That was essentially the claim manager role.
25· ·Q· ·Meaning you managed the adjustors?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 16 of 37 PageID #: 460
                                                                               15· ·

·1· ·A· ·Correct.
·2· ·Q· ·In your claims experience prior to being a claims
·3· · · ·manager, did you handle livestock claims?
·4· ·A· ·Yes.
·5· ·Q· ·Theft claims?
·6· ·A· ·Yes.
·7· ·Q· ·In your role as a claims manager, did you oversee
·8· · · ·livestock claims?
·9· ·A· ·Yes.
10· ·Q· ·Including theft of livestock claims?
11· ·A· ·Yes.
12· ·Q· ·Did you participate in drafting denial letters to other
13· · · ·farmers in livestock theft claims?
14· ·A· ·Yes.
15· ·Q· ·Do you have an estimate of how many?
16· ·A· ·No.
17· ·Q· ·How long were you the South Dakota claims manager?
18· ·A· ·April of 2010 until Drew's arrival.· I think it was 2015.
19· · · ·I'm not sure about the exact date.
20· ·Q· ·Would -- would July of 2016 sound about right?
21· ·A· ·That would sound about right.
22· ·Q· ·And during those approximately six years as the claims
23· · · ·manager, would every adjustor who had a livestock theft
24· · · ·claim have to run that by you if they were denying
25· · · ·coverage?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 17 of 37 PageID #: 461
                                                                               16· ·

·1· ·A· ·They would start with me, yes.
·2· ·Q· ·Tell me what you mean by that.
·3· ·A· ·Well, I report to Kevin McCoy in Des Moines.
·4· ·Q· ·Would that be true for every livestock theft claim
·5· · · ·denial?
·6· ·A· ·Yes.
·7· ·Q· ·That the adjustor would contact you and you contact Kevin
·8· · · ·McCoy?
·9· ·A· ·Yes.
10· ·Q· ·What's the reason for that?
11· ·A· ·Oversight.· More eyes.· Make sure we're doing it
12· · · ·correctly.
13· ·Q· ·And then my understanding of the limits of authority for
14· · · ·your adjustors is that you would then write the denial
15· · · ·letter.· Is that correct?
16· ·A· ·I -- if they were versed in drafting the initial
17· · · ·disclaimer, it would come to me, I would approve it, and
18· · · ·then we would set it up in front of Kevin or others to
19· · · ·decide any edits that would be necessary.
20· ·Q· ·Did you have a standard form that you used in
21· · · ·South Dakota?
22· ·A· ·No.
23· ·Q· ·Had you drafted other denial letters --
24· ·A· ·Yes.
25· ·Q· ·-- on policies -- okay.· Hang on.· I got to finish my

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 18 of 37 PageID #: 462
                                                                               17· ·

·1· · · ·question.
·2· ·A· ·I'm sorry.
·3· ·Q· ·I paused and made it complicated.· Do you believe that
·4· · · ·you drafted other denial letters for Farm Bureau
·5· · · ·Insurance who did have that policy module in their
·6· · · ·policy, PKSD.MSCHP.0508?
·7· ·A· ·I don't recall any specific cattle loss denials in that
·8· · · ·time frame involving similar facts.· So I can't answer
·9· · · ·yes or no.· I don't recall.
10· ·Q· ·Now, that was not my question.· Would other customers of
11· · · ·Farm Bureau have had that provision as part of their
12· · · ·policy?
13· ·A· ·Depending on how they insured their livestock, yes.
14· ·Q· ·Your testimony is that that's an actual policy provision
15· · · ·somewhere in the Farm Bureau universe?
16· ·A· ·Yes, it is.
17· ·Q· ·As a state claims manager for South Dakota, did you have
18· · · ·access to lists or accounts or evaluations of the types
19· · · ·of claims that were being handled by your claims
20· · · ·managers?
21· ·A· ·I'm sorry, I don't quite understand that question.
22· ·Q· ·Okay.· Let me -- maybe I'll just jump ahead.· Do you have
23· · · ·a way in the Farm Bureau system to look up livestock
24· · · ·theft cases that you would have handled during that time
25· · · ·frame?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 19 of 37 PageID #: 463
                                                                               18· ·

·1· ·A· ·Not me personally.· I don't know what master list might
·2· · · ·capture that data.· I do not have access to that.
·3· ·Q· ·Does the claim file record losses in a certain way when
·4· · · ·it's cattle theft?
·5· ·A· ·I don't know, but I would have to believe there is some
·6· · · ·potential for that.· I don't -- I just don't know.
·7· ·Q· ·Is one of the reasons that you believe that is because
·8· · · ·that's how underwriting would know if it's doing its job
·9· · · ·right?
10· ·A· ·No.· I -- I don't do underwriting.
11· ·Q· ·During the six-year span that you were the claim manager
12· · · ·for South Dakota, do you have an estimate of how many
13· · · ·cattle theft cases came across your desk?
14· ·A· ·No.
15· ·Q· ·Would it be more than 10,000?
16· ·A· ·Cattle claim losses?
17· ·Q· ·Correct.
18· ·A· ·I would say in the six years that I was claim manager, we
19· · · ·handled a total of -- and I'm -- I'm speculating
20· · · ·somewhat, around 50,000 claims total, with the largest
21· · · ·majority being storm-related claims.
22· ·Q· ·And so 10,000 cattle theft claims would be too high for
23· · · ·that six-year time period?
24· ·A· ·Oh, that would be too high in my entire career.
25· ·Q· ·During that six-year time frame, you think you had more

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 20 of 37 PageID #: 464
                                                                               19· ·

·1· · · ·than 500 cattle theft claims?
·2· ·A· ·No.
·3· ·Q· ·More than a hundred?
·4· ·A· ·No.
·5· ·Q· ·More than 50?
·6· ·A· ·No.
·7· ·Q· ·More than 10?
·8· ·A· ·I would say that might be closer to the number.
·9· ·Q· ·And we're talking about cattle theft claims that you
10· · · ·would have overseen as a manager during that six-year
11· · · ·time period from 2010 to 2016?
12· ·A· ·Correct.
13· ·Q· ·In your prior role as an adjustor -- would that be
14· · · ·accurate to describe what you were?
15· ·A· ·Yes.
16· ·Q· ·How many cattle theft claims came across your desk?
17· ·A· ·Let's see, in the course of 17 years of field work,
18· · · ·probably a dozen.
19· ·Q· ·And if I put those numbers together, 17 years, 12, six
20· · · ·years with ten, understanding that these are estimates,
21· · · ·over 23 years, you think you handled somewhere around 22
22· · · ·cattle theft claims?
23· ·A· ·I would only be speculating, but to my recollection,
24· · · ·that's a fair number.
25· ·Q· ·Okay.· Do you recall how many cattle theft claims you

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 21 of 37 PageID #: 465
                                                                               20· ·

·1· · · ·would have approved for coverage?
·2· ·A· ·I recall paying more than denying.· I think I probably
·3· · · ·only denied less than a half a dozen.
·4· ·Q· ·Are you familiar with what protocols or systems are in
·5· · · ·place at Farm Bureau to make sure the claims are handled
·6· · · ·accurately?
·7· ·A· ·Yes.
·8· ·Q· ·What are those?
·9· ·A· ·Best practices and review by management, supervisors.
10· ·Q· ·And what are the best practices?
11· ·A· ·They're guidelines for claims handling from auto,
12· · · ·property, casualty.
13· ·Q· ·And they're best practices for cattle theft claims?
14· ·A· ·I don't have best practices committed to memory, but
15· · · ·there would be references in there on how to handle a
16· · · ·claim involving a certain dollar value, and certainly a
17· · · ·cattle claim would probably meet that threshold.
18· ·Q· ·And do those best practices include using the correct
19· · · ·policy provisions?
20· ·A· ·Correct.
21· ·Q· ·Are you familiar with any protocols that are in place to
22· · · ·make sure that Farm Bureau's adjustors are actually using
23· · · ·the correct portions of the policy?
24· ·A· ·Yes.
25· ·Q· ·What protocols or rules are those?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 22 of 37 PageID #: 466
                                                                               21· ·

·1· ·A· ·Review by management.
·2· ·Q· ·And who is management?
·3· ·A· ·Well, it would be the state claim manager and Kevin
·4· · · ·McCoy.
·5· ·Q· ·And so when the state claim manager is the one making the
·6· · · ·decision, then it would be Kevin McCoy's job to -- to
·7· · · ·review your work?
·8· ·A· ·Kevin would critique my work.· Whether he roundtables it
·9· · · ·with anybody else would be up to him.
10· ·Q· ·And what's Kevin's job title?
11· ·A· ·Property claim manager.
12· ·Q· ·And was he in that role in 2014 and '15?
13· ·A· ·Yes.
14· ·Q· ·Would he be your supervisor at that point in time in
15· · · ·2015?
16· ·A· ·I don't know if it's fair to say he's a supervisor as
17· · · ·much as if you have a coverage determination for
18· · · ·property, you would take it to him.· Equally there's
19· · · ·managers that would review casualty.· So it's a
20· · · ·specialization.
21· ·Q· ·The difference between casualty and -- what did you say
22· · · ·Kevin was?· He was a --
23· ·A· ·Property claim manager.
24· ·Q· ·Difference between property and casualty is what?
25· ·A· ·Well, casualty would be your auto accidents and liability

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 23 of 37 PageID #: 467
                                                                               22· ·

·1· · · ·claims.· Property is just what it references, property.
·2· ·Q· ·Casualty would be Mr. Petrik?
·3· ·A· ·Yes.
·4· ·Q· ·What would Mr. Petrik's role be on a claim like this
·5· · · ·involving --
·6· ·A· ·Charles would --
·7· ·Q· ·-- cattle theft?
·8· ·A· ·-- would be, as I referenced the additional person with
·9· · · ·the contract knowledge and the experience to make sure
10· · · ·that we do things appropriately and correctly.
11· ·Q· ·And so would you have provided a copy of your -- your
12· · · ·letter, your February 2015 letter, to both Charles and to
13· · · ·Kevin?
14· ·A· ·Yes.
15· ·Q· ·And they both would have reviewed it?
16· ·A· ·Yes.
17· ·Q· ·And they both would have had to have approved it for you
18· · · ·to send it out?
19· ·A· ·Yes.
20· ·Q· ·Would you say that you report to either one of those two
21· · · ·at that point in time or do you report to somebody else?
22· ·A· ·Yes.· I -- I would say that in the hierarchy of Farm
23· · · ·Bureau, they're what's called shared services.· They are
24· · · ·in a different department in Des Moines.· And the claim
25· · · ·managers in any state would report these types of claims,

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 24 of 37 PageID #: 468
                                                                               23· ·

·1· · · ·coverage denials, serious claims, to the appropriate
·2· · · ·manager, whether it's property or casualty, and they
·3· · · ·would provide oversight.
·4· ·Q· ·So for particular claims, they would -- you would report
·5· · · ·to them on claims?
·6· ·A· ·Yes.
·7· ·Q· ·In the hierarchy, is there someone that you then report
·8· · · ·to administratively that's your boss?
·9· ·A· ·Administratively in South Dakota would have been D.J.
10· · · ·Wittrock.· He was the business center director.
11· ·Q· ·And that's based out of Sioux Falls?
12· ·A· ·Yes.
13· ·Q· ·Do you know what the duties are of the business center
14· · · ·director?
15· ·A· ·Well, D.J.'s duties would have included underwriting and
16· · · ·marketing and he would have been involved in property/
17· · · ·casualty, but not on a daily basis.· It's -- I would not
18· · · ·have been obligated to taking a claim question or report
19· · · ·to him.· It would have been going either to Charles or
20· · · ·Kevin.
21· ·Q· ·And so his function is -- is more just managing the
22· · · ·business side of things?
23· ·A· ·Yes.
24· ·Q· ·In his role managing the business side of things in the
25· · · ·South Dakota territory, did he discuss concepts like loss

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 25 of 37 PageID #: 469
                                                                               24· ·

·1· · · ·ratio with you?
·2· ·A· ·Yes.
·3· ·Q· ·And did he track the loss ratios for South Dakota?
·4· ·A· ·Yes.
·5· ·Q· ·Did you have goals about the loss ratios for
·6· · · ·South Dakota?
·7· ·A· ·At his level, he would have had a goal.· In my level I
·8· · · ·don't get so much concerned or involved with that.                   A
·9· · · ·claim is what a claim is.
10· ·Q· ·Did Mr. Petrik or Mr. McCoy have an interest in loss
11· · · ·ratios?
12· ·A· ·I can't answer that question as to what their specific
13· · · ·responsibilities were.· Would they have an interest in
14· · · ·it?· I think anybody in the insurance business has a, you
15· · · ·know, an interest in the loss ratio.· It's a measurement
16· · · ·number.· So to say that he had no interest, I -- that
17· · · ·would probably not be true.· But I don't understand that
18· · · ·they would have had any goal setting loss ratio.· They
19· · · ·were never -- they never expressed that to me.
20· ·Q· ·Is it accurate that you were the South Dakota claims
21· · · ·manager during the time that Jim Brannen became CEO of
22· · · ·Farm Bureau?
23· ·A· ·Yes.
24· ·Q· ·And following his installation as the CEO, did you notice
25· · · ·a change in how Farm Bureau operated?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 26 of 37 PageID #: 470
                                                                               25· ·

·1· ·A· ·No.
·2· ·Q· ·Did you notice a change in how claims were handled?
·3· ·A· ·No.
·4· ·Q· ·Did you notice a change in goals or other numbers that
·5· · · ·the company was looking at?
·6· ·A· ·No.
·7· ·Q· ·Is your position salaried or is there a bonus
·8· · · ·associated --
·9· ·A· ·Salary.
10· ·Q· ·So there's no bonus at all?
11· ·A· ·No bonus at all.
12· ·Q· ·And so your -- your salary is just dependent upon your
13· · · ·showing up to work?
14· ·A· ·Well, I suppose I have to do my job.
15· ·Q· ·And -- and doing your job?
16· ·A· ·Yes.
17· ·Q· ·And people above you are -- are bonused and have other
18· · · ·incentives?
19· ·A· ·I don't have any access to what they get paid.· I haven't
20· · · ·a clue.
21· ·Q· ·Are you familiar that levels above you are positions that
22· · · ·involve bonuses?
23· ·A· ·I pretty much worry about Jim DeFea and the things he's
24· · · ·responsible for.· I don't worry about Jim Brannen or the
25· · · ·people at his level.

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 27 of 37 PageID #: 471
                                                                               26· ·

·1· ·Q· ·I understand that on a day-to-day basis you're not
·2· · · ·worried about that.· My question is are you aware that
·3· · · ·employees above you are compensated with bonuses?
·4· ·A· ·I don't know if they are or if they are not.· I don't
·5· · · ·look at that.· I don't pay any attention to that.
·6· ·Q· ·People above you like D.J. Wittrock were concerned about
·7· · · ·the loss ratio?
·8· ·A· ·I would have to believe that's D.J.'s responsibility,
·9· · · ·profitability and rating, marketing.
10· ·Q· ·And it was your understanding that loss ratio is
11· · · ·connected to profitability?
12· ·A· ·Of course is it, yes.
13· ·Q· ·Why is that?
14· ·A· ·Well, if we want to remain competitive in this business,
15· · · ·we have to some checks and balances enforced to be
16· · · ·competitive in the rate world.· There's a lot of
17· · · ·different carriers in this state, and if we pay every
18· · · ·claim at whatever anybody asks and pay no attention to
19· · · ·expenses, we wouldn't be here very long.· The rest of our
20· · · ·competitors would, through a variety of different
21· · · ·mechanisms, remove us from this marketplace.
22· ·Q· ·Has the market gotten more competitive in recent years?
23· ·A· ·Oh, I -- I'm sure it has.
24· ·Q· ·Would you agree then that the pressure on profitability
25· · · ·has increased in recent years?

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
   Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 28 of 37 PageID #: 472
                                                                               27· ·

·1· ·A· ·I can't imagine that the pressure on profitability hasn't
·2· · · ·affected every carrier out there, but I don't see how it
·3· · · ·couldn't.
·4· ·Q· ·Do you have an estimate of the time frame of when you
·5· · · ·think that started to happen?
·6· ·A· ·Probably when interest rates changed.
·7· ·Q· ·And would that mean post-2008?
·8· ·A· ·Oh, I would say long before that.· You know, we used to
·9· · · ·make more money on return on investment, which obviously
10· · · ·makes permissible loss ratios and expenses not as much of
11· · · ·a factor, and that along with just more competition,
12· · · ·that's the environment.
13· ·Q· ·I'm trying to pin down when the interest rates would have
14· · · ·changed just from my memory.· Would that be 2000 then?
15· ·A· ·Well, I know in the '80s you could make 14 percent, and
16· · · ·we've gradually got down to two percent.· So it's been
17· · · ·the same effect for everyone.· I'm not an economist.
18· ·Q· ·No, but you've been in the business for 40 --
19· ·A· ·40 years.
20· ·Q· ·-- years?
21· ·A· ·Yes.
22· · · · · ·MR. BRENDTRO:· Let's take a quick break.
23· · · · · ·THE WITNESS:· Thank you.· Better go put some money in
24· · · ·the meter.
25· · · ·(Recess at 4:12 p.m.)

                            DAKOTAH REPORTING AGENCY
                                  605-338-8898                                         YVer1f
     Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 29 of 37 PageID #: 473
                                                                                 28· ·

·1· · · ·MR. BRENDTRO:· Mr. DeFea, I have no further questions
·2· ·for you.
·3· · · ·THE WITNESS:· Okay.
·4· · · ·MR. ARNDT:· Okay.· Jim, you have got a right to
·5· ·review your deposition transcript before it would become
·6· ·certified.· I'm going to recommend that you take that
·7· ·opportunity, that Kerry send you a copy of the transcript
·8· ·and you review it for any corrections or clarifications
·9· ·that you would want to make.· Is that okay?
10· · · ·THE WITNESS:· Yes, it is.
11· · · ·MR. ARNDT:· Okay.· So, Kerry, if you could send us an
12· ·errata sheet and the transcript, I'll get it to Jim.
13· · · ·THE REPORTER:· Okay.
14· ·(Witness excused at 4:23 p.m.)
15
16
17
18
19
20
21
22
23
24
25

                              DAKOTAH REPORTING AGENCY
                                    605-338-8898
     Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 30 of 37 PageID #: 474
                                                                                 29· ·

·1· ·STATE OF SOUTH DAKOTA· · )
· · · · · · · · · · · · · · · :· · · · · · CERTIFICATE
·2· ·COUNTY OF MINNEHAHA· · · )

·3

·4· · · · I, Kerry Lange, Court Reporter and Notary Public, do

·5· ·hereby certify that the witness was first duly sworn by me to

·6· ·testify to the truth, the whole truth, and nothing but the

·7· ·truth relative to the matter under consideration; that the

·8· ·reading and signing of the deposition was not waived by the

·9· ·witness for reasons as hereinbefore stated; that the

10· ·foregoing pages 1 - 28, inclusive, are a true and correct

11· ·transcript of my stenotype notes.

12· · · · I further certify that I am not a relative or employee

13· ·or attorney or counsel of any of the parties or a relative or

14· ·employee of such attorney or counsel, and that I am not

15· ·financially interested in this action.

16· · · · In testimony whereof, I have hereto affixed my signature

17· ·this 17th day of June, 2019.

18

19

20· · · · · · · · · · · · · ·____________________________
· · · · · · · · · · · · · · · · · · · Kerry Lange
21

22· · · · · · · · · · · · · ·Commission Expires:· 7/12/23

23

24

25


                              DAKOTAH REPORTING AGENCY
                                    605-338-8898
     Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 31 of 37 PageID #: 475
                                                                                 30· ·

·1· · · · Pursuant to the Rules of Civil Procedure, I have read

·2· ·the foregoing pages 1 - 28, inclusive, and have noted any

·3· ·and all changes in form or substance desired in my testimony,

·4· ·and have signed below on the _____ day of _____________, 2019.

·5

·6· ·Page & Line No.· · ·Change in Answer· · · · Reason for Change

·7

·8

·9

10

11

12

13

14

15

16

17

18

19

20

21

22· · · · · · · · · · · · · · · · · ·__________________________
· · · · · · · · · · · · · · · · · · · · · · · Jim DeFea
23

24· ·Notary Signature: ____________________

25· ·My Commission Expires: _______________


                              DAKOTAH REPORTING AGENCY
                                    605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 32 of 37 PageID #: 476
                                                                                                       · ·

                             3:30 3:8                   accurate 5:22 6:3,20 7:1   attorneys 3:3
               0                                         19:14 24:20
                                                                                   authority 16:13
                                           4            accurately 20:6
 0508 10:14                                                                        auto 20:11 21:25
                                                        actual 17:14
                             4 9:3                                                 aware 26:2
               1                                        additional 8:18 22:8
                             40 27:18,19
                                                        adjustor 15:23 16:7                      B
 1 9:17 11:10                4:12 27:25                  19:13
 10 10:20 19:7               4:23 28:14                 adjustors 14:25 16:14      back 9:8 14:15
                                                         20:22                     bad 4:21
 10,000 18:15,22
                                           5            administratively 23:8,9
 11th 3:7                                                                          balances 26:15
 12 19:19                    5 8:19 9:3 10:11 11:20     advice 5:11                based 23:11
                              12:17                     affected 27:2              basis 23:17 26:1
 14 27:15
                             50 19:5                    agree 9:18,21 26:24        bodily 14:6
 15 21:12
                             50,000 18:20               agreed 3:2                 bonus 25:7,10,11
 17 19:17,19
                             500 19:1                   ahead 4:2,12 17:22         bonused 25:17
 173 10:4,5
 19 5:22                                                alive 6:11                 bonuses 25:22 26:3
                                           6
 1998 14:5                                              American 13:11             boss 23:8
                             6 8:21 9:3 11:20 12:17     animal 12:13               Brannen 24:21 25:24
               2                                        animals 8:19,20 9:2        break 27:22
                                           7             12:14
 2 8:11,18 10:12                                                                   BRENDTRO 4:1,8 27:22
                                                        appearances 3:4             28:1
 2000 27:14                  7 8:18 9:3 11:20 12:2,17
                                                        appears 12:3               Bureau 5:8,19 6:6,19,23
 2010 15:18 19:11            74 11:10
                                                        applicable 3:13 7:4 8:18    7:23 8:1,3 13:6,8,12,24
                                                                                    14:5,6,17 17:4,11,15,23
 2014 21:12                                             applied 8:5
                                           8                                        20:5 22:23 24:22,25
 2015 6:17 8:9 15:18 21:15                              apply 12:5,21 14:3
  22:12
                                                                                   Bureau's 6:15 13:22
                             80s 27:15                                              20:22
                                                        appropriately 22:10
 2016 5:15,23 7:17 15:20
  19:11                                                 approve 16:17              business 10:23 14:22
                                           9                                        23:10,13,22,24 24:14
 2019 3:8                                               approved 20:1 22:17         26:14 27:18
                             93 13:16                   approximately 15:22
 22 19:21
                             98 13:16                   April 15:18                              C
 23 19:21
 286 8:11                                               ARNDT 4:11 7:9 28:4,11     called 3:24 9:25 22:23
                                           A
 290 10:12                                              arrival 15:18              calls 7:10
 292 10:16 11:3              above-named 3:3            asks 26:18                 capture 18:2
 29th 5:15,23 7:17           access 17:18 18:2 25:19    attached 12:18             Car 14:8
                             accidents 21:25            attempted 10:21            career 18:24
               3             accordance 3:13            attention 26:5,18          carrier 27:2
 3 5:1                       accounts 17:18             attorney 5:17 7:10         carriers 26:17



                                 DAKOTAH REPORTING AGENCY
                                       605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 33 of 37 PageID #: 477
                                                                                                           · ·

 cases 14:8 17:24 18:13       competition 27:11            D.j.'s 23:15 26:8          discusses 10:18
 casualty 13:18 20:12         competitive 26:14,16,22      daily 23:17                discussions 5:7
  21:19,21,24,25 22:2 23:2,
                              competitors 26:20            Dakota 3:7,10 14:15,16,    disputes 4:18,20
  17
                                                            22 15:17 16:21 17:17
                              complicated 17:3                                        dollar 20:16
 cattle 6:1,15 8:13 17:7                                    18:12 23:9,25 24:3,6,20
  18:4,13,16,22 19:1,9,16,    concepts 23:25                                          dozen 19:18 20:3
                                                           data 18:2
  22,25 20:13,17 22:7
                              concerned 3:17 24:8                                     drafted 16:23 17:4
                                                           date 6:6,8 15:19
 caused 10:21                  26:6
                                                                                      drafting 15:12 16:16
                                                           day 3:7 7:2
 center 14:22 23:10,13        concluded 5:20 6:19
                                                                                      Drew's 15:18
                                                           day-to-day 26:1
 CEO 24:21,24                 conclusion 5:25 6:4,7,14
                                                                                      duly 3:24
                               8:2                         December 5:15,22,23
 certified 9:18 28:6
                                                            7:17                      duties 13:13 23:13,15
                              connected 26:11
 challenge 7:22
                                                           decide 16:19
                              consideration 9:4
 challenged 8:1                                                                                     E
                                                           decision 5:4,5 7:13 21:6
                              consultant 14:22
 change 24:25 25:2,4
                                                           Defea 3:5,23 4:3,13 13:6   economist 27:17
                              contact 16:7
 changed 27:6,14                                            25:23 28:1
                              context 4:18                                            edits 16:19
 Charles 22:6,12 23:19                                     denial 15:12 16:5,14,23
                              contract 22:9                 17:4                      effect 27:17
 checks 26:15
                              conversion 7:5 8:5,7,15,     denials 17:7 23:1          else's 5:4
 choosing 7:12,15
                               23 9:1 11:2 12:4,5,8                                   embezzlement 8:24
                                                           denied 20:3
 Civil 3:14
                              converted 6:1,14                                        employees 8:19 26:3
                                                           denying 8:12 15:24 20:2
 claim 5:12 12:22 14:18,
                              convey 5:8                                              endorsements 11:6,12,
  22,24 15:24 16:4 18:3,11,                                department 22:24
  16,18 20:16,17 21:3,5,11,   copy 9:9,18 22:11 28:7                                   15
                                                           dependent 25:12
  23 22:4,24 23:18 24:9                                                               enforced 26:15
                              correct 9:13 11:18,20,21
  26:18                                                    Depending 17:13
                               12:20,23 13:1,2,5 15:1                                 entire 18:24
 claims 4:20,21 13:14,17,      16:15 18:17 19:12 20:18,    deposition 3:5,9,11,13
  18 15:2,3,5,7,8,10,13,17,    20,23                        4:4,9,14 28:5             entrusted 8:20
  22 17:17,19 18:20,21,22                                                             environment 27:12
  19:1,9,16,22,25 20:5,11,
                              corrections 28:8             Des 16:3 22:24
  13 22:1,25 23:1,4,5 24:20   correctly 16:12 22:10        describe 19:14             Equally 21:18
  25:2                                                                                errata 28:12
                              counsel 3:17                 desk 18:13 19:16
 clarifications 28:8                                                                  Escape 8:22
                              cover 10:20                  determination 6:23 7:23
 class 12:14                                                21:17                     essentially 14:24
                              coverage 6:23 7:3,8,13,
 closer 19:8                   23 8:4,12 9:4 10:22 12:14   difference 21:21,24        estimate 15:15 18:12
                               15:25 20:1 21:17 23:1                                   27:4
 clue 25:20                                                direct 10:20
 code 9:11                    covered 10:21                                           estimates 19:20
                                                           director 23:10,14
 Colonial 13:10               crash 14:8                                              evaluate 5:11
                                                           disappearance 8:23,25
 commencing 3:8               critique 21:8                 10:24                     evaluations 17:18
 committed 20:14              customers 17:10              disclaimer 16:17           Evans 3:6
 company 13:21 25:5                                        disclosed 10:25            evidence 9:1 10:25
                                           D
 compensated 26:3                                          discovery 3:11             exact 14:7 15:19
                              D.J. 23:9 26:6               discuss 23:25


                                  DAKOTAH REPORTING AGENCY
                                        605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 34 of 37 PageID #: 478
                                                                                                        · ·

 EXAMINATION 4:1               field 13:14 14:18 19:17    happen 13:4 27:5           20:16 22:5
 exclusion 7:5 8:5,7,8,10,     file 18:3                  hereinabove 3:4           Iowa 14:6,13
  16 11:2 12:2,4,5,8
                               find 9:5 10:2              hierarchy 22:22 23:7      items 9:2
 exclusions 7:3,14 8:18
                               finish 16:25               high 18:22,24
  10:16 12:16,21
                                                                                                  J
                               force 9:22                 Hinton 3:7
 excused 28:14
                               form 3:15 11:7,8 12:1,18   hired 5:11                Jim 3:5,23 4:3,4,13,14
 Exhibit 5:1 8:11 9:17
                                16:20                                                24:21 25:23,24 28:4,12
  10:12 11:10                                             hiring 5:2,6
                               forms 11:5,12,15                                     job 5:8 13:8,13 18:8 21:6,
 exists 12:8                                              Holloway 5:7,9,15,17
                               found 9:2                                             10 25:14,15
 expenses 26:19 27:10                                     hour 3:8
                               frame 17:8,25 18:25 27:4                             joint 5:5
 experience 15:2 22:9                                     hundred 19:3
                               Fritz 5:2,6,11,19 7:7                                July 15:20
 explanation 11:24
                               Fritz's 6:22 7:11 8:2                    I           jump 17:22
 expressed 24:19
                               front 16:18                                          June 3:8
 extensively 11:19                                        imagine 27:1
                               full 9:9
 extent 7:9                                               improper 12:21,24                       K
                               function 13:21 14:16
 eyes 16:11                                               incentives 25:18
                                23:21                                               Karl 5:25 6:14
                                                          include 20:18
               F                                                                    Kerry 3:9 28:7,11
                                             G            included 12:19 23:15
                                                                                    Kevin 16:3,7,18 21:3,6,8,
 facilitate 5:7                                           including 11:20 15:10      22 22:13 23:20
                               give 5:11
 factor 27:11                                             increased 26:25           Kevin's 21:10
                               goal 24:7,18
 facts 6:20 14:3 17:8                                     Infidelity 8:19           knowledge 22:9
                               goals 24:5 25:4
 fair 13:3 19:24 21:16                                    initial 16:16             Knutson 6:1,14
                               gradually 27:16
 faith 4:21                                               injury 14:6
                               Gregerson 6:10,12 8:9
 Falls 3:7 23:11                9:14,19                   installation 24:24                      L

 familiar 5:14 20:4,21         Gregersons 11:23 12:25     insurance 4:18,20 13:9    Lange 3:9
  25:21                         13:3                       17:5 24:14
                                                                                    language 7:19
 Family 13:11                  Gregersons' 5:17 6:1,15    insured 17:13
                                9:17 11:14 12:12,22                                 languaged 12:16
 FAPR 3:9                                                 intended 8:17
                               guidelines 20:11                                     largest 18:20
 Farm 5:8,19 6:6,15,19,22                                 intent 7:12,15
  7:22 8:1,3 13:6,8,12,22,24                                                        Leonard 6:10,16 8:9,12
  14:5,6,17 17:4,11,15,23                    H            interest 24:10,13,15,16
                                                           27:6,13                  letter 5:14,19 6:9,20,22
  20:5,22 22:22 24:22,25
                                                                                     7:7,16,19 8:9,11 9:5
 farm/ranch 10:13,22           Haigh 3:6                  inventory 11:1             10:11,12,16 11:19 12:3
                               half 20:3                  investigation 5:20,25      16:15 22:12
 farmers 15:13
                                                           6:19                     letters 15:12 16:23 17:4
 FB0289 10:19                  handle 15:3 20:15
                                                          investment 27:9           level 24:7 25:25
 FB0290 9:8                    handled 17:19,24 18:19
                                19:21 20:5 25:2           involve 13:19 25:22       levels 25:21
 FB288 10:18
                               handling 20:11             involved 5:2 23:16 24:8   liability 21:25
 February 6:16 8:9 22:12
                               Hang 4:6 16:25             involving 4:20 17:8       limits 16:13


                                   DAKOTAH REPORTING AGENCY
                                         605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 35 of 37 PageID #: 479
                                                                                                       · ·

 list 11:5 18:1              material 11:7                                         persons 8:20
                                                                      O
 listed 9:3 10:16 11:14      Mccoy 16:3,8 21:4 24:10                               Petrik 22:2 24:10
  12:16
                             Mccoy's 21:6               object 7:9                 Petrik's 22:4
 listing 11:12
                             meaning 12:3 14:25         Objections 3:15            phone 6:16
 lists 17:18
                             measurement 24:15          obligated 23:18            physical 10:20
 livestock 13:19 15:3,8,
                             mechanisms 26:21           offices 3:6                pin 27:13
  10,13,23 16:4 17:13,23
                             meet 20:17                 operated 24:25             PK 10:9
 long 6:20 13:6,15 14:10,
  19 15:17 26:19 27:8        memory 20:14 27:14         opinion 8:3                PKSD.MFRP.508 10:14
 losing 10:23                meter 27:24                opportunity 28:7           PKSD.MFRPP.508.
                                                                                    10:10
 loss 8:13 9:22 10:19,20,    mindset 7:11               order 10:3
  22 17:7 23:25 24:3,5,10,                                                         PKSD.MSCHP.0508
  15,18 26:7,10 27:10
                             Minnesota 14:17            oversee 15:7                9:12,25 10:6,12,17 11:14
 losses 18:3,16              minutes 10:2               overseen 19:10              17:6

                             misplacing 10:24           oversight 16:11 23:3       PKSD.MSCHP.0508.
 lot 26:16
                                                                                    11:4
                             misrepresent 12:24
                                                                      P            PKSD.SPROP.0508
               M             misrepresented 11:22                                   10:18
                             missing 11:9               p.m. 3:8 27:25 28:14       PKSD.SPROP.508. 10:7
 made 6:6,23 7:23 17:3
                             module 9:8,9,11,14,17,24   Pages 11:20 12:17          place 3:6 7:14 20:5,21
 maintain 7:2                 10:1,6 17:5
 majority 18:21                                         paid 25:19                 point 21:14 22:21
                             Moines 16:3 22:24
 make 16:11 20:5,22 22:9                                Paragraph 8:18             pol 12:12
                             money 27:9,23
  27:9,15 28:9                                          part 6:22 8:17 11:17       policies 16:25
                             moved 14:15                 12:22 13:21 17:11
 makes 27:10                                                                       policy 6:24 7:24 9:5,9,14,
                             multi-line 13:14,18        participate 15:12           15,18,19,22 10:5 11:5,7,
 making 21:5
                             mysterious 8:23,25                                     12,15,17,22 12:3,9,12,16,
 malpractice 4:21                                       parties 3:3
                              10:24                                                 17,18,19,22,24,25 13:24
 managed 14:25                                          passed 6:12                 14:1,3 17:5,6,12,14 20:19,
                                                                                    23
 management 20:9 21:1,                      N           Patty 8:9,12
  2                                                                                portions 20:23
                                                        paused 17:3
 manager 14:24 15:3,7,       named 10:19                                           position 5:8 6:15 7:2
                                                        pay 26:5,17,18
  17,23 17:17 18:11,18       Nationwide 13:10                                       13:13,15 14:12 25:7
  19:10 21:3,5,11,23 23:2                               paying 20:2
                             nonetheless 11:19                                     positions 25:21
  24:21                                                 people 25:17,25 26:6
                             Notary 3:9                                            post-2008 27:7
 managers 17:20 21:19                                   percent 27:15,16
  22:25                      noted 3:4                                             potential 18:6
                                                        period 18:23 19:11
 managing 23:21,24           notice 3:15 24:24 25:2,4                              practices 13:22 20:9,10,
                                                        permissible 27:10           13,14,18
 Mark 4:10                   number 8:19,21 19:8,24
                              24:16                     person 22:8                pressure 26:24 27:1
 market 26:22
                             numbers 19:19 25:4         personal 9:7 10:1,13,22,   pretty 25:23
 marketing 23:16 26:9                                    23
                                                                                   prior 13:8 15:2 19:13
 marketplace 26:21                                      personally 18:1
                                                                                   Procedure 3:14
 master 18:1


                                 DAKOTAH REPORTING AGENCY
                                       605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 36 of 37 PageID #: 480
                                                                                                            · ·

 profitability 26:9,11,24     recent 26:22,25                                         standard 16:20
  27:1                                                                    S
                              recess 27:25                                            start 16:1
 property 9:8,11 10:1,9,
                              recollection 19:23           salaried 25:7              started 4:8 13:12 27:5
  14,21,23 12:6,8 13:18
  20:12 21:11,18,23,24 22:1   recommend 28:6               salary 25:9,12             starts 10:4
  23:2,16
                              record 3:4 18:3              schedule 10:1              state 3:10 4:2,12 17:17
 protocols 20:4,21,25                                                                  21:3,5 22:25 26:17
                              reference 10:19              scheduled 9:7 10:13
 provide 23:3                                               12:5,8,13,14              statement 5:22 6:3 7:1,
                              referenced 9:25 12:1
                                                                                       22
 provided 9:9 22:11            22:8                        section 10:9
                                                                                      states 5:19
 provision 17:11,14           references 9:7 20:15         send 22:18 28:7,11
                               22:1                                                   stipulated 3:2
 provisions 11:22 12:24                                    senior 13:14,17 14:18
  14:3 20:19                  refers 9:14                                             storm-related 18:21
                                                           services 22:23
 Public 3:10                  relied 8:22                                             strike 6:13
                                                           set 16:18
 purpose 3:11 5:6             relying 8:8,15                                          supervisor 21:14,16
                                                           setting 24:18
 purposes 3:12                remain 26:14                                            supervisors 20:9
                                                           shared 22:23
 pursuant 3:14                remember 4:24                                           suppose 25:14
                                                           sheet 28:12
 put 19:19 27:23              remove 26:21                                            sworn 3:24
                                                           shortage 10:25
                              rep 13:14 14:18                                         system 17:23
               Q                                           showing 10:7 25:13
                              report 16:3 22:20,21,25                                 systems 20:4
                               23:4,7,18                   side 23:22,24
 question 3:16 12:7 17:1,
  10,21 23:18 24:12 26:2      REPORTER 28:13               signing 3:17                             T
 questions 4:9 28:1           reserved 3:16                similar 17:8
                                                                                      taking 10:25 23:18
 quick 27:22                  responsibilities 24:13       Sioux 3:7 23:11
                                                                                      talk 7:19
 quoted 11:19                 responsibility 26:8          sir 7:6 9:16
                                                                                      talking 11:2 19:9
                              responsible 25:24            six-year 18:11,23,25
               R                                            19:10                     taught 13:24 14:1,3
                              rest 26:19
                                                           sound 15:20,21             telling 10:15
 rate 26:16                   return 27:9
                                                           South 3:7,10 14:15,16,22   ten 13:10 14:20 19:20
 rates 27:6,13                review 7:16 20:9 21:1,7,      15:17 16:21 17:17 18:12
                               19 28:5,8                                              territory 23:25
                                                            23:9,25 24:3,6,20
 rating 26:9                                                                          testified 3:25
                              reviewed 22:15               span 18:11
 ratio 24:1,15,18 26:7,10                                                             testimony 12:2,7 17:14
                              Reviewing 10:3,9,18          specialist 14:7
 ratios 24:3,5,11 27:10        11:8                                                   theft 10:20,21 15:5,10,13,
                                                           specialization 21:20
 read 13:24                   RMR 3:9                                                  23 16:4 17:24 18:4,13,22
                                                           specific 6:8 17:7 24:12     19:1,9,16,22,25 20:13
 reading 3:17                 role 14:5,19,21,23,24 15:7                               22:7
                               19:13 21:12 22:4 23:24      specifically 12:13
 reask 4:9                                                                            things 22:10 23:22,24
                              roundtables 21:8             speculating 18:19 19:23
 reason 16:10                                                                          25:23
                              rules 3:14 20:25             speculation 7:10
 reasons 18:7                                                                         threshold 20:17
                              run 15:24                    spoke 6:16
 recall 17:7,9 19:25 20:2                                                             time 3:6,16 6:16 7:16 9:22
                                                           staffer 13:17               17:8,24 18:23,25 19:11
 received 9:10                                                                         21:14 22:21 24:21 27:4



                                  DAKOTAH REPORTING AGENCY
                                        605-338-8898
Case 5:18-cv-05044-JLV Document 26-5 Filed 11/05/19 Page 37 of 37 PageID #: 481
                                                                              · ·

 times 4:6,16                worked 13:6,10,11 14:17
 title 14:7 21:10            working 13:8
 Tom 5:2                     world 26:16
 Tom's 7:12,15               worried 26:2
 total 18:19,20              worry 25:23,24
 track 24:3                  write 7:7 16:14
 trained 13:22               written 3:14
 transcript 3:18 28:5,7,12   wrongful 8:23
 trial 3:12,16               wrote 8:12
 triggered 9:3
                                          Y
 true 16:4 24:17
 turn 8:11 9:17,21,24        years 13:7,10,11 14:13,20
  11:10                       15:22 18:18 19:17,19,20,
 Twenty-five 13:7             21 26:22,25 27:19,20

 types 17:18 22:25
 typo 11:24,25

              U

 understand 17:21 24:17
  26:1
 understanding 16:13
  19:20 26:10
 underwriting 18:8,10
  23:15
 universe 17:15

              V

 variety 26:20
 verbiage 7:13
 versed 16:16
 video 4:10

              W

 waived 3:18
 Wittrock 23:10 26:6
 words 7:15
 work 19:17 21:7,8 25:13



                                 DAKOTAH REPORTING AGENCY
                                       605-338-8898
